 THE KROGER CO.exercise of the rights guaranteed them under the Act, andof discriminatingagainstthem on the basis of membershipin a labor organization.Further, that the unlawful acts ofRespondent may assertedly be less flagrantly violative ofthe Act than the conduct in other precedent cases, ofcourse, provides Respondent no refuge.On the basis of the foregoing, I find that by requiring itsoffice clerical employees and field representatives tobecome members of Respondent in its capacity as a labororganizationand to pay the required membership dues andfees, Respondent has violated Section 8(axl), (2), and (3) ofthe Act.Additionally, I specifically find that, considered in thecircumstances here found to exist, by requiring its officeclerical employees to attend union meetings and bycompensating them for such attendance, Respondent hasviolated Section 8(a)(1) and (2) of the Act.13IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations describedin sectionI,above, have a close,intimate,and substantialrelationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it will be recommendedthat it cease and desist therefrom, and that it take certainaffirmative actions designed to effectuate the policies ofthe Act.Having found that the Respondentin itscapacity as anemployer unlawfully, and as a condition of employment,requires its employees to become and remain members ofthe Respondent in its capacity as a labor organization, andtopay to Respondent, in its capacity as a labororganization,dues,assessments,and other fees, and toattend meetings of Respondent held in its capacity as alabororganization, it shall be recommended thatRespondent cease and desist from such practices.Ihave further found that by unlawfully, and as acondition of employment, requiring employees to becomemembers of Respondent in its capacity as a labororganization,and to pay the prescribed dues,assessments,and other membership fees, Respondent in its capacity asan employer has coerced its employeesin a mannerviolative of Section 8(axl) of the Act; and in connectionwith said conduct and practice has required newly hiredemployeesimmediatelytoexecutemembershipapplication forms for membership in Respondent in itscapacity as a labor organization. Accordingly, in order toexpunge the coercive effect of such illegal exaction, I shallrecommend that the Respondentin itscapacity as anemployer reimburse all present and former employees ofRespondent who were not at the commencement of theiremployment by Respondent members of Respondent in itscapacity as a labor organization, and whose employmentbegan on or after February 29, 1964 (a date 6 months priorto the filing of the charge herein) for all dues,assessments,and fees paid to the Respondentin itscapacity as a labororganizationpursuant to the unlawful conduct hereinfound.LapeerMetal Products Co.,134 NLRB 1518,1521-1523;Gladys A. Juett, etc.,137 NLRB 395; together441with interest at the rate of 6 percent per annum.SeafarersInternationalUnion of NorthAmerica,etc.,138 NLRB1142.On the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Retail Store Employees Union, Local 428, AFL-CIO,is an employer within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Store Employees Union, Local 428, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.Office clerical employees and field representativesemployed by Respondent are employees within themeaning of the Act; whereas the two businessrepresentatives in the employ of Respondent at the time ofthe hearing herein possessed and exercisedmanagerialresponsibilities and were and are thereforemanagerialpersonnel who, in the pertaining circumstances, are notentitled to the Act's protection.4.By requiring, as a condition of employment, its officeclerical employees and field representatives to becomemembers of Respondent in its capacity as a labororganization, the Respondent has violated Section 8(a)(1),8(a)(2), and 8(aX3) of the Act.5.By requiring office clerical employees and fieldrepresentatives, as a condition of employment, to paydues,assessments,and initiation fees to Respondent in itscapacity as a labor organization, the Respondent hasviolated Section 8(a)(1), 8(a)(2), and 8(a)(3) of the Act.6.By requiring its office clerical employees to attendmeetingsof Respondent held in its capacity as a labororganization, the Respondent has violated Section 8(a)(1),8(a)(2), and 8(a)(3) of the Act.[Recommended Order omitted from publication.]13 Sharpies Chemical, Inc.,100 NLRB 20, 33, and cases citedtherein atfn. 34, enfd. 209 F.2d 645 (C.A. 6).The Kroger Co.,andAmalgamated MeatCutters and Butcher Workmen of NorthAmerica,LocalUnion No. 430, AFL-CIO,ChargingParty. Case 9-CA-3814March 17, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIA.On November 8, 1966, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the163 NLRB No. 59 442DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'year, in the course and conduct of its operations in itsDayton division, received products valued in excess of$50,000 in interstate commerce from points and placesoutside the State of Ohio, and sold and distributedproducts valued in excess of $500,000, upon which it isfound that the Respondent is engaged in commerce withinthe meaning of the Act.II.LABOR ORGANIZATIONAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 430, AFL-CIO, is a labororganization within the meaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, The Kroger Co.,Dayton, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'We agree with the Trial Examiner's conclusion thatGeneralAniline and Film Corporation,124 NLRB 1217, on which theRespondent relied, is distinguishable from the instant case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard before me at Dayton, Ohio, on June 28 and 29,upon allegations in the complaint of the General Counselissued on March 28, 1966, based upon charges filed onJanuary 19, 1966, that the Respondent violated Section8(a)(1)and (5) of the Act by refusing to furnish theCharging Party, herein called the Union, upon properdemand, informationpertainingto"Respondent'sefficiency ratings," which information was alleged to benecessary to the Union in order to properly administer theterms of the current collective-bargaining agreement andin order to effectively process grievances thereunder. Inits answer, the Respondent denied that it violated the Actas alleged.'Uponthe entire record in this case, from myobservation of the witnesses, and after due considerationof the briefs filed by the General Counsel and theRespondent make the following:FINDINGS OF FACT AND CONCLUSIONSI.RESPONDENT'S BUSINESSRespondent, an Ohio coroporation, engaged in the retailgrocery business in several States of the United States,including the Dayton, Ohio, area, during the past calendar'In its brief, the Respondent asserts that the General Counselfailed to prove -hat it had a system of "efficiency ratings," andurges that the c implaint should therefore be dismissed, arguing,in effect, a fata variance between the pleadings and the proofThere is no merit in this contention, inasmuch as the facts showthat the Respondent was clearly aware of the issues which it wascalled oil to face in this proceeding2At the times material to this proceeding, the Union had beenIII.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe General Counsel contends that the Respondent, in1965, instituted a new program in its Dayton division(referred to in the record as the "O.R." program), whichaffected the working conditions of employees in thebargainingunitcovered by the collective-bargainingagreement between the Respondent and the Union, andthereafter refused, in violation of the Act, to give theUnion, upon request, information with respect to thatprogram, which information was relevant and necessary tothe administration of the collective-bargaining agreementby the Union.On the other hand, the Respondent contends that it hadno obligation to supply the information sought, in effect, onthebasis that the OR. program does not involveconditions of work within the meaning of the Boarddecision assertedly controlling here, and that the GeneralCounsel failed to prove that the information sought wasnecessary or relevant to the processing of any specific,outstandingproblembetween the Union and theRespondent.To the extent that problems of headmeatcutterswere adduced in evidence, Respondentcontends that the head meatcutters are supervisors, andnot employees within the Act, and, therefore, there is nostatutory obligation to supply the information sought withrespect to those individuals.The Respondent further contends that the Union haswaived, or bargained away, any right to the informationrequested, under the terms of the collective-bargainingagreement between the Union and the Respondent, andthat, in any event, Respondent should not be required toprovide information with respect to the O.R. programbecause it is confidential and a trade secret.B.Genesisof theDisputeTheUnionhasbeen the collective-bargainingrepresentativeof themeat department employees in theRespondent'sDayton division since about 1943,and at alltimes material to the issues here involved the operation ofthesemeat departments was covered by a bargainingagreement between the Respondent and the Union.2and continues to be the exclusive bargaining representative,within the meaning of Section 9(a) of the Act, of the followingemployees who constitute an appropriate unit within the meaningof Section 9(b) of the Act- All employees in the meat departmentsof the stores in Respondent's Dayton, Ohio Division, excluding allguards, professional employees, and supervisors as defined in theAct, and all other employees THE KROGER CO.443Since Respondent operates on a small profit margin,and a substantial part of its operating costs consists oflabor expense, effective use of manpower has been one ofitsmajor concerns.Prior to 1965,Respondent used severalformulas, or guides,by which itsstore managers estimatedthe number of employee working hours that would benecessary to take care of the workload anticipated for thecoming week.In the caseof themeat departments,at least,it appearsthat the number of straight-time employee working hoursallotted by the storemanagersmight vary from week toweek depending primarily upon the amount and type ofmeat products featured for sale that week.In addition, theestimate of the workload,and consequently the amount ofemployee hours needed to do the work, might be affectedby other factors, such as the season of the year, theneighborhood of the store,and the equipment in the store.Based upon the anticipated workload for the comingweek,the store manager each week advises the headmeatcutterof thenumber of straight-time working hoursallotted to the meat department for the following week andthe employees are scheduled accordingly.The testimonyindicates that if the head meatcutter considers that themanpower hours allocated to the meat department areinsufficient for the workload in the department,it is quitedifficult for him to secure additional hours.3 In particular,itisplain that allotment of overtime work hours isstrenuously discouraged by Respondent.BothRobertCottrell,Respondent'sdirectorofindustrialengineering,andKennethPfarrer,arepresentative of the Union,testified that formulas usedprior to 1965 for the purpose of attempting to matchemployee working hours to the workload had beensomewhat unsatisfactory for the purpose. Pfarrer'stestimony was that prior to 1965,the Union had processedgrievances with respect to workload and employee workhours in stores in the Dayton division.He also testifiedthat, prior to 1965, in the Dayton division, the Respondenthad provided the Union with information in respect toworkload and work hours in the meat departments, andthe formulas involved, in connection with the processingof grievances. Although Cottrell testified that he con-sidered this information confidential, he also stated thathe did not know whether it had been given to the Union.Pfarrer's testimony that the information had previouslybeen provided is credited.In an-effort to come up with better methods for themeasurement and control of working hour usage in itsstores, beginning in 1959,Respondent began an extensivestudy of the operations of 60 of its stores in several States,including stores located in its Dayton division. Asdescribed by Cottrell,the method used in this study was awork-sampling technique by which the operations of thevarious departments as a whole, as well as job categoriesin the departments,were studied under the variousconditions which obtained in the departments,rather thana time and motion study of individual employees.4Respondent'sstudieswere completed in 1963, andaccording to Cottrell,the resultant plan, or guides, calledtheO.R. program,was put into effect in the Daytondivision in April 1964.However,neither the employeesnor the Union were advised of the institution of these newprocedures.In fact, the Respondent did not advise itshead meatcutters of the details of the plan, and theyapparently did not become aware of its use until aboutSeptember 1965.As used in the Dayton division,theO.R. programconsists of five guides,each based upon different salesplans of Respondent,whereby thestoremanager isenabled to estimate how many working hours will berequired to handle the expected workload for that weekunder the sales plan designated for that week, or asCottrell stated,"How many people we need to properlyservice the customer."Cottrell further testified that theO.R.planwasnotused to measure individualperformance, or as a standard for discipline. Cottrelladditionally stated that Respondent does not have anefficiency rating program for employees or for individualstores.He did agree,however,that one factor whichRespondent would consider in assessing the operatingefficiency of a store or department would be whether theoperation was "in line with this particular guide as anindicator."Although it was stated that the store managers havediscretion in applying the various O.R. plans, the record asa whole raises considerable doubt that this is a widediscretion.Thus,when the store managers experiencedearlydifficulty in applying the proper O.R. guide,Respondent began the practice,inSeptember 1965, ofplacing a code reference on its weekly sales plans, whicharedistributedtothestoremanagers and headmeatcutters,so that the store managers would know whichof the five O.R.plans to apply to the following week's workcovered bythe sales plan applicable.It is clear that the meat department employees becameaware that the O.R. plans involved a relation of theirworking hours to their workload,although it appears thatmanagement officials,generally,attempted to avoid theuse of the term"O.R." Kerns, the head meatcutter at theMiracle Lane store, testified that on occasions when hewould ask his store manager how many hours were calledfor by the O.R. plan forthe amount of business anticipatedfor the following week,the store manager would notanswer.However,Kerns testified that on one occasion when hesaw an O.R. code sheet in the hands of the assistant storemanager, a supervisor within the meaning of the Act, theassistant storemanager advised Kerns that the hoursworked in the meat department had varied from thatcalled for by the code for that period.Meatcutter Richard Ecabert,presently employed in theMiracle Lane store, testified that the O.R. plan was knownand generally discussed among employees in the meatdepartment of the store in which he had previouslyworked. He further stated that, at the Miracle Lane store,he had a conversation with the assistant store managerconcerning O.R., as follows: "Well, I asked him accordingto the O.R. that our sales plan was set up for that weekhow we came out on it . . . . And he said that we wereallowed-I couldn't tell you the exact figures, a specific3This is particularly supported by the testimony of RobertKerns, one of Respondent'shead meatcutters In making thisfinding, I have noted that in his pretrial affidavit,Kerns stated thatany time he asked for help-he received it From Kerns' morespecific testimony,however, it is clear that such additional helpas he obtained was secured by strenuous and persistent efforts.4Cottrell's testimony indicates that the procedures followed inmaking the studies conformed to the generally recognizedtechniques of work sampling See Hansen,"WorkSampling forManagement" (Prentice-Hall, 1960),Barnes, "Work Sampling"(John Wiley, 1957) 444DECISIONSOF NATIONALLABOR RELATIONS BOARDnumber of hours and that the department that particularweek was under the amount allowed by that code for thatweek." Ecabert further testified that when he asked theassistant manager what the meat department's efficiencyrating was for that week, the assistant store manager gavehim a percentage figure which he stated he did not remem-ber exactly, but indicated variously as "about 113 percentefficiency," and again as "about 118 percent efficiency."On another occasion, Ecabert overheard the storemanager tell a group of grocery employees that all ofRespondent's stores were going to have to operate at 100percent efficiency, and that the only department in theMiracle Lane store which was operating at better than 100percent efficiency was the meat department.Neither the store manager nor the assistant storemanager testified, and the testimony of Kerns and Ecabertgiven above was not controverted. It is credited.It appears from the testimony of Pfarrer, Kerns, andEcabert that a number of complaints were made to theUnion by meat department employees during this periodconcerning their workload and the inadequacy of themanpower provided to do the work required.5 During aconference with Respondent, on November 11, 1965, withrespect to the grievance of a meatwrapper over reductionof hours, Pfarrer states that he "made a request to theCompany to give us certain information on what wethought was a new O.R. plan and which we thought wasestablishedwe thinkas anefficiency rating for theemployees, and at that particulartimeImade a request ofthe Company to give us the studies on the program so thatwe could effectively examine it and see if it was a fairstandard."PfarreradvisedRespondent'spersonnelmanager for the Dayton division, Walter St. Pierre, thatemployees had stated that Respondent had put anefficiency rating of 150 percent on their store and Pfarrerasked St. Pierre how the Respondent had arrived at this.St. Pierre first said that he did not have the information togive Pfarrer and later, when Pfarrer asked him to obtainthe information, St. Pierre stated that wasn't possible.Pfarrer advised St. Pierre that the Union had to have thisinformation in order to represent their members employedatRespondent's stores, and further asserted his opinionthat "because of a strict limit of hours in some of the storesthat there was a danger factor because our people werebeing overworked and there was a possibility of dangerbecause they work with dangerous equipment."6Thereafter, the same day, Pfarrer sent St. Pierre thefollowing letter:As in accordance with our discussion this morning, Iam hereby making a formal request that you furnishthenecessary information in regards to your5The testimony of Kerns and Ecabert establishes the fact thatthe workload at the Miracle Lane store was heavy during thisperiodKerns' testimony that this condition became worse afterRespondent began coding the 0 R plans on the weekly salesplans is credited That the Miracle Lane meat department wasundermanned is further confirmed by the fact that an apprenticemeatcutter was shortly thereafter added to the personnel of thedepartmentCottrell's testimony that the hours worked in theDayton division stores increased by 4 percent in the fourthquarter of 1965 as compared with the fourth, 1964, while tonnageof meat sold was only up 2 percent for the same period for thewhole division, does not, of course, detract from the findings as tothe workload of the Miracle Lane store, itself6Pfarrer expressed a similar concern to Kerns in a discussionefficiency rating for the Meat Departments under ourjurisdiction.To arrive at any rating where a one hundred percentof efficiency is involved, extensive time, motion,and/or pace studies had to be taken by a qualifiedindustrial engineer, and a record of the elements builtinto each job must be a part of any program. Whetheryou use this efficiency rating for a guide line or anactual practiceit isnot really the question at hand,because it has been pointed out to us that everymarket interprets this efficiency rating in their ownmanner.When in any given market the store managerexpects an efficiency rating over one hundred percenta safety factor becomes involved, and because of thiswe should have the full information necessary tosafeguard our members from any such unsafepractices.Therefore, if this Local Union is to give service to it'smembers in a reasonable efficient manner the aboveinformation is necessary in pursuit of this goal.Hoping to hear from you at your earliest possibleconvenience, I remain ....Pfarrer testified that in telephone discussions with St.Pierre thereafter, in respect to the O.R. plan, he was toldby St. Pierre that the latter could not give the Unioninformationconcerning theO.R.plan.Pfarrer,onJanuary 3, 1966, wrote again to St. Pierre, complainingthat the original letter had not been answered andrequesting that the information requested be supplied asspeedily as possible. Pfarrer stated that he received noreply to this letter. Union Vice President Glenn Fahey,however, testified to a telephone conversation with St.Pierre during the second week in January 1966, in whichSt. Pierre acknowledged the receipt of the two letters andadvised Fahey that the Respondent was not going to givethe Union the information requested.7Thereafter, this issue came up again during aconference between the Union and the Respondent withrespect to the grievance of head meatcutter Robert Greweover Respondent's written criticism of Grewe's failure toperform his duties. When Pfarrer asserted that Greweclaimed that he was unable to do his work properlybecause he was not allotted sufficient hours, Respondent'szonemanager, Groninger, replied this was not true,"because we are not even asking Mr. Grewe to live up totheO.R. program." Pfarrer replied that he had noknowledge of what Grewe was allotted under the O.R.program, and, if informed, might agree with Groningen. Atthis point, St. Pierre advised Groninger to "forget aboutof the working conditions at the Miracle Lane meat departmentCottrell testified that the 0 R program does not "have anythingto do with safety standards," but agreed the values in thatprogram anticipate the performances of employee work in a safemannerPfarrer contended, under questioning by Respondent, thatthewrittenrequests for informationmade to St Pierreconstituted presentation of a grievance under the bargainingagreement, and stated that he verbally advised St Pierre that theUnion would like to arbitrate the issue St Pierre denied thatPfarrer had asked him to arbitrate theissueIt is unnecessary toresolve this issue. Clearly, Pfarrer did not make any sustainedeffort to have this matter taken to arbitration under the provisionsof the contract THE KROGER CO.445it," and the matter was not pursued. Grewe subsequentlyasked to be relieved of his duties as head meatcutter, andthe Union did not process his grievance further.8C. ContractProvisions InvolvedIn its brief,the Respondentchieflyrelies upon twoprovisionsof the collective-bargaining agreement insupport of its contention that the Union has waived inadvanceany right itmight have to the informationrequested.These provisions are asfollows:ARTICLE IV. MANAGEMENT RIGHTSThe management of the business and the directionof the working forces, including the right to plan,direct,and control store operations,hire, suspend, ordischarge for proper cause, transfer or relieveemployees from duty because of lack of work or forimproved production methods or facilities,and theright to establish and maintain rules and regulationscovering the operation of the store,a violation ofwhich shall be among the causes for discharge, arevested in the Employer,provided however,that thisright shall be exercised with due regard for the rightsof the employees,and provided further that it will notbe used for the purpose of discrimination against anyemployees,and provided further that this right is notinconsistentwith terms and conditions of thisAgreement.hadbeen communicated to one of Respondent'scompetitors,but that the detailed facts of the program hadnot been given out. Cottrell stated that Respondentconsidered the plan of value to it in consideration of theamount of time,effort,and resourceswhich hadgone intoits development.Cottrell asserted that if information with respect to theO.R. plan were given to the Union,itwould be necessaryto supply the current sales and tonnage mix of theproducts handled in the meat departments.He agreed, oncross-examination,however,that this information waspresently available to the head meatcutter, but stated thatto his knowledge the head meatcutters did not go to theeffort of accumulating the data involved.Itwas further stated that if the requested informationwere supplied to the Union,"We would have to give themthe values that have been developed through the studiesfor relative values of different systems of different levels ofservice, of different types of merchandising,of differentequipment that's in use and so forth." Cottrell assertedthat since the Union was aware of the wage rates in effect,if they had these values they could determine the cost ofhandling the Respondent's products.In essence,itappears that Respondent'sprimarycontention is that disclosure of the time values which ithasassignedtovariousoperationsoritsmeatdepartments,as reflected in the O.R. plan,would be ofassistancetoitscompetitorsandwoulddepriveRespondent of the benefits of exclusive use of thismanagement program which it formulated.E. ConclusionsARTICLE IX. WORKING CONDITIONSA. The hours for each employee shall be scheduledby the Employer. A work schedule shall beposted ineach store.Fulltimeemployeesand part-timeemployeeswho work regularly will be scheduled theweek in advance and the schedule for thesucceedingweek shall be posted notlater than store closing timeon Friday of the current week. The schedule shallshow days off and thestarting and quitting times.In addition to theabove,Respondent calls attention toother articlesin the agreementwhich it asserts show thatthe scheduling of hours should be in the soleand exclusivecontrol ofRespondent.(ArticlesVII, VIIIB, X, XV.)Finally,Respondentrefersto paragraphsE and F ofArticle XVI, in which the Union affirmativelyrecognizesthe need forimprovedmethodsand output and forconservation and eliminationofwaste,and agrees tocooperatewith theRespondentto those ends.It is also noted thatin ArticleI, "Intent andPurpose,"the contracting parties state that the agreement wasintended,inter alia,"to provide a channel through whichinformation and problems may be transmitted from one tothe other ...."D. The Alleged Confidential Nature of the O.R. ProgramRespondent's director of industrial engineering, RobertCottrell,testified that the general natureof the O.R. planIt isnow well established that a labor organizationobligated to represent employeesin a bargaining unitwith respect to the terms and conditions of their employ-ment is entitled, upon appropriate request, to such infor-mationasmay be relevant, or reasonably necessary, tothe proper performance of that obligation,Fafnir BearingCo.v.N.L.R.B., 362 F.2d 716 (C.A.2);Curtiss-WrightCorporation,Wright Aeronautical Division v. N.L.R.B.,347 F.2d 61 (C.A. 3).However, the Respondent denies that the O.R. planconstitutes, or is so intimately related to, the terms andconditions of employment of the employees in the bar-gaining unitthat the plan, or information about it, must befurnished to the bargaining representative upon request.Without question, Respondent's employees have adirect and immediate interest in the number of hoursallotted to them for work and in the workload which theyare expected to accomplish within the assigned workperiod. As the statutory representative of Respondent'semployees in the bargainingunit, these matters are alsoproperly a concern of the Union. SeeLocal Union No. 189,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO,et al. v.Jewel Tea Co., Inc.,381 U.S.676,691,694,696-697.Further,on the record inthisproceeding, there can beno doubt thatRespondent'sO.R. plan hasa direct andsubstantial relation tothe work hours and the workload ofRespondent'smeat departmentemployees. The plan,admittedly,has a purpose of adjusting employee working8The General Counsel also adduced evidence of otherinstancesallegedlybearing on the workloadinthemeatdepartmentswhichI feel need notbe discussedin this decisionThey havebeen noted and considered,but have been given noweight. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDhours to an estimated workload, and its application toRespondent's operations clearly has an immediate andmaterial impact upon the employees' wages, hours, andworking conditions.'Respondent, however, strongly argues that the Board'sdecision inGeneral Aniline and Film Corporation,124NLRB 1217,is onall fours with and should be consideredcontrolling, in the present situation. In that case the Boardfound, in effect, that the information concerningmanagementreports sought by the union was not sointimately related to wages, hours, and working conditionsof employees that the union was entitled to the informationinaid of its colletive-bargaining negotiations with theemployer. One of the reports in theGeneral Anilinecase,the so-called Proudfoot report, and the O.R. plan underconsideration here do have a number of similarities. TheProudfoot report, like the O.R. plan, was based upon aform of work sampling,to and contained recommended"methods and procedures for work prescheduling."" Inessence, the Proudfoot report contained rough timestandards which were used by supervisors to schedule theflow of work, and the assignment of employees in awarehouse operation, which was apparently part of a largeproduction and maintenance facility. The recommenda-tions in that report, however, do not seem to havecontemplated a procedure of varying working hours tomatch changing workloads within short periods of time.Nor does it appear that the use of some formula toaccomplish such a result was considered essential to theoperations involved.In the present matter, however, it is quite clear that theapplication of refined (if not exact) time standards tovariouswork tasks in the meat departments, and theweekly adjustment of employee work hours to those timevalues are considered essential to the successful operationof Respondent's business. The O.R. plan, further, is onlythe latest and most refined of a number of formulasemployed by the Respondent for the same purpose, andrecognized in the past by the Respondent and the Union ascreating conditions of employment in which the Union andthe employees have a grievable interest.As the Board and the Courts have admonished us, eachof these cases must be considered on the basis of its ownparticular facts and circumstances. SeeGeneral Anilineand Film Corporation, supra,at 1217. Although the Boardin that case found no significant relationship between thereports there involved and the working conditions of theemployees'12 I amconvinced on the basis of the record inthismatter that a significant and substantial relationshipdoes exists between the O.R. plan and the workingconditions of the employees represented by the Union, andit is so found. CompareFafnir Bearing Co. v. N.L.R.B.,supra,withN.L.R.B.v.OtisElevator Co.,208 F.2d 176(C.A. 2).Contrary to the contention of the Respondent, since theinformation sought pertains to the working conditions ofemployeesin the bargaining unitrepresented by theUnion, no special evidence of necessity for the productionof such information need be advanced. As stated by thecourt inCurtiss-Wright Corporation v. N.L.R.B., supra,at69:...wage and related informationpertaining toemployees in the bargaining unit ispresumptivelyrelevant, for, as such data concerns the core of theemployer-employee relationship,aunion is notrequired to show the precise relevance of it, unlesseffective employer rebuttal comes forth .....Once relevance is determined, an employer'srefusal to honor a request is a per se violation of theAct. Reasonable necessity for a union to have relevantdata is apparent; necessity is not a separate andunique guideline, but is directly related to therelevance of the requested data.Nor is the information sought any less relevant to theUnion'sobligationtorepresent the employees andadminister the collective-bargaining agreement, becauseno specific grievance with respect to workload orallotment of hours appears to be presently pendingbetween the Union and the Respondent. Clearly, these areissueswhich have previously been handledas grievancesunder the collective-bargaining contract in effect, withdisclosure by the Respondent to the Union of the relevantfactors involved. The record is convincing that theseissues constitute a current problem in the relationship ofthe parties.The fact that no specific grievance may currently beunder consideration between the parties, in the words ofthe court inCurtiss-Wright"does not detract from thepotential value of [the information sought] as perti-nent data with which the Union should be supplied inorder to assist it in its task of deciding whether to institutegrievance proceedings or use other policing tools underthe existing bargaining agreement and to guide the Unionin contract negotiations themselves." (347 F.2d 70.) As thecourt further stated, "Demands for information are usualprecursors to the submission of complaints and grievancestogrievance and arbitration machinery. This is onlynatural, for as the Trial Examiner pointed out, unionswould be forced to grope blindly through the very stagesof the grievance procedure unless adequate information"As noted above, the Respondent contends that the headmeatcutters, though covered by the bargaining agreement, are notemployees within the meaning of the Act However, since it isclear that the working conditions of all the meat departmentemployees, and not just those of the head meatcutters, areaffected by the operation of the 0 R plan, there is no need todetermine whether the head meatcutters are supervisors withinthe meaning of the Act, as urged by the Respondent. In any event,without relevant information concerning the working conditions ofthe head meatcutter, the Union plainly could not administer thebargaining agreement on behalf of the employees in the uniteffectively.10 It is stated in the Board's decision that "no time or motionstudies" were made in the course of the Proudfoot observations ofemployeesHowever, work sampling necessarily involves acorrelation of time to function The 0 R. plan assigns time valuesto work functions in the meat department." It was stated that the Proudfoot report did not discuss"rearrangementof jobs,eliminationof jobs,relation oflabor coststo output,analysis of/obs performed by variousclassifications, ordowngrading of personnel " [Emphasis supplied ] Cottrell'stestimony shows that the 0 R plan involved at least the italicizedmattersnotedWhether it involved the other matters set forth isnot shown. The Proudfoot report did result in the elimination of anumberof jobs over a period of time as a result of a decrease inthe amount of nonproductive time of employees11No discussion is deemed necessary of the so-called"applicator report" in theGeneral Anilinecase, which was usedby the employer there exclusively for the purpose of comparingcosts in part of its operations with norms published in standardsources THE KROGER CO.were preliminarily available." (347 F':2d 71.) See alsoFafnir Bearing Co. v. N.L.R.B., supra,at 721.13Essentially, Respondent's refusal to disclose its currentformulas for the calculation of workload and workinghours appears to be rooted in its desire to keep thisinformation confidential. In particular, concern wasexpressedbyRespondent'sdirectorof industrialengineering, Cottrell, that Respondent's investment in theO.R. plan might be lost if the plan were disclosed, and theUnion might be better able to figure Respondent's costs ifthe Union were apprised of the factors involved.Aside from the difficulties that I have in assessing thesoundness of these contentions because of the general andconclusionary manner of their presentation, the reasonsstated, on the basis of this record, cannot be accepted asvalid justification for the refusal and failure to provide theUnion with the relevant information requested in aid of itsstatutoryobligation to the employees it represents.Indeed, if the right to disclosure of relevant informationcould be defeated by the mere claim that the informationwas the product of a business investment by the employer,or by the assertion that its disclosure might advantage theunionor others, the right of the employees to effectiverepresentation in the negotiation and adjustment of theirworking conditions would be seriously impaired. On thepresent record, in any event, no sound basis appears forholding thatRespondent's interest in keeping therequested information secret should outweigh thestatutory right of the employees and their representative tosuch relevant information. As well stated by the court,"the relevance of the data requested in the instant case toappropriate representation of unit employees themselves[has been] so well established that confidentiality cannotserve as a shield to protect the [Respondent] from theconsequences of its refusal to divulge this relevant data."(Curtiss-Wright Corporation, etc. v. N.L.R.B.,347 F.2d at71.)i4Respondent's claim that, by the terms of the bargainingcontract, the Union had waived its right to the informationsought requires little discussion. The decisions of thecourts and the Board make it clear that no waiver ofstatutory rights may be found in the absence of proof ofclear intent to knowingly relinquish such rights. SeeCliftonPrecisionProductsDivision,LittonPrecisionProducts, Inc.,156 NLRB 555. The contractlanguagerelied upon here does not evidence such intent on the partof the Union to knowingly relinquish its statutory right toinformation concerning employee workload and allotmentof working hours. It appears that the Union had agreedthat the Respondent should have exclusive designation ofwhich employees should work the times and hoursallotted. But this a far cry from saying that theagreementceded to the Respondent the unilateral right to determineemployee workload by exclusive determination of theamount of hours necessary to perform the work at hand,without the right of effective protest by the employees andthe Union.isN L R.B v Winter Garden Citrus Products Cooperative,260F 2d 913 (C A 5), cited by the Respondent, is not to the contrary,since the court's decision in that case was bottomed upon itsfindings that the union there was not in good faith in seeking theinformation requested, and further that the information sought, inany event, had "no connection with or relevancy to bargaining,"which fully distinguishes the situation before the court in thatmatter from that involved here14The Respondent relies uponAmerican Cyanamid Company447I have further considered the effect of the statement inthe preamble of the agreement of the parties' intent to usethe agreement as a channel of information. While there isconsiderable doubt that this language of purpose actuallycreates any obligation under the agreement not otherwiseinherent in the document,itisquite plain that thislanguagedoes not purport to make the contract anexclusivemeans of securing information. In suchcircumstances, the existence of a contractual avenuewhereby the information sought might be obtained doesnot serve to displace the right of the Union to resort to theprocesses of the Board in vindication of its statutoryrights. SeeCurtiss-Wright v. N.L.R.B., supra,at 71-72;Fafnir Bearing Company v. N.L.R.B., supra,at 721-722.On the basis of the above, and upon the record as awhole,it isfound that by failing and refusing to supply theUnionwiththeinformationrequestedconcerningRespondent's O.R. plan, the Respondent engaged in and isengagingin unfair labor practices in violation of Section8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The appropriate unit for collective bargaining withinthe meaning of Section 9(b) of the Act is that set forth infootnote 2 above.4.At all timesmaterial tothis proceeding, the Unionwas, and continues to be, the exclusive representative ofthe employees in the appropriate unit for the purpose ofcollective bargaining within themeaning ofSection 9(a) ofthe Act.5.Respondent has engaged in and isengagingin unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent violated theAct by its failure and refusal to supply the Union withinformation about Respondent's O.R. program relevant totheUnion'sobligationtorepresentRespondent'semployees in the appropriate bargaining unit, thefollowing order, which is necessary to effectuate thepolicies of the Act, is recommended:ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,(Marietta Plant),129 NLRB 683,andMcCulloch Corporation,132NLRB 201 However,the holding of the Board in those cases wasmerely that,in the circumstances there obtaining,the union wasnot entitled to insist upon the exact form or manner in whichrelevant informationwas to be suppliedCf.The IngallsShipbuilding Corporation,143 NLRB 712.The situations therepresented are quite different from this matter,inwhichRespondent categorically refused all information,without givingthe union any reason for this refusal 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Kroger Co., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmalgamatedMeat Cutters and Butcher Workmen of North America,LocalUnionNo. 430,AFL-CIO, as the exclusivebargaining representative of its employees by refusing tofurnish to the Union or its agents information with respecttoRespondent'sO.R. program relied upon by theRespondent in determining anticipated workloads in themeat departments of its Dayton division and in allocatingemployee working hours to those departments, and thedata upon which the O.R. program is based.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Furnish to the Union, upon request, the informationand data described in paragraph 1(a) above.(b)Post at its stores in the Dayton, Ohio, division,copies of the attached notice marked "Appendix.""Copies of said notice, to be furnished by the RegionalDirector for Region 9, after being duly signed by therepresentative shall be posted by the Respondent,immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insuie that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith. 16'' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "in In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Rcommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 430, AFL-CIO, astheexclusivebargaining representative of ouremployees by refusing to furnish to it or its agentsinformationwith respect to the Company's O.R.program used by the Company in determininganticipatedworkloadsin itsDayton division meatdepartments and in allocating employee work hours tothose departments, and also the data upon which theO.R. program is based.We will not in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights under the law to form, join,orassistany labor organization, or to bargaincollectively through representatives of their choosing,or to engage in concerted activities for their mutualaid or protection.WE WILL, upon request, furnish to AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 430, AFL-CIO, or itsagents, information concerning the Company's O.R.program.THE KROGER CO.(Employer)DatedBy(Representative)(Title)This noticemustremain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor complaince with its provisions, they may communicatedirectlywith the Board's Rgional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.Congreso De Uniones Industriales De PuertoRico,Ind.andGayleyRicoCompanyCongreso De Uniones Industriales De PuertoRico,Ind.andBayamon Transport Service.Cases 24-CB-570 and 24-CB-571.March 17,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 30, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other alleged unfair labor practices, andrecommendeddismissalofsuchallegations.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions,163 NLRB No. 60